       Case: 1:17-cv-02503-DCN Doc #: 54 Filed: 10/29/20 1 of 2. PageID #: 3503




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 LAMAR WRIGHT,                                  )    CASE NO.: 1:17-CV-02503
                                                )
         Plaintiff,                             )    JUDGE: DONALD C. NUGENT
                                                )
 vs.                                            )    JOINT MOTION FOR EXTENSION OF
                                                )    TIME IN WHICH TO FILE A NOTICE
 CITY OF EUCLID, et al.,                        )    OF DISMISSAL WITH PREJUDICE
                                                )
         Defendants                             )
                                                )


        Now come the parties, by and through undersigned counsel, and hereby jointly move this

Honorable Court for an extension of time in which to file a notice of dismissal with prejudice. On

September 17, 2020 the parties attended a mediation conference, during which they settled this

matter. As a result of the mediation conference, Magistrate Judge Parker ordered the parties to file

a dismissal with prejudice by October 31, 2020. Due to issues relating to payments of outstanding

liens and establishing a structure settlement (Qualified Assignment), the parties jointly move for

an extension of the deadline to file a dismissal with prejudice to November 23, 2020. This Motion

is taken in good faith and without intention to cause delay.

                                     Respectfully Submitted,

 /s/Jacqueline C. Greene                            /s/ John D. Pinzone
 JACQUELINE C. GREENE (0092733)                     JAMES A. CLIMER (0001532)
 SARAH GELSOMINO (0084340)                          JOHN D. PINZONE (0075279)
 TERRY H. GILBERT (0021948)                         Mazanec, Raskin & Ryder Co., L.P.A.
 Friedman & Gilbert                                 100 Franklin’s Row
 55 Public Square, Suite 1055                       34305 Solon Road
 Cleveland, OH 44113-1901                           Cleveland, OH 44139
 T: (216) 241-1430                                  (440) 248-7906
 F: (216) 621-0427                                  (440) 248-8861 – Fax
 Email: jgreene@f-glaw.com                          Email: jclimer@mrrlaw.com
        sgelsomino@f-glaw.com                               jpinzone@mrrlaw.com
        tgilbert@f-glaw.com
     Case: 1:17-cv-02503-DCN Doc #: 54 Filed: 10/29/20 2 of 2. PageID #: 3504




 Attorneys for Plaintiff Lamar Wright

                                     Of Counsel: KELLEY SWEENEY (0068857)
                                                 City of Euclid Department of Law
                                                 585 East 222nd Street, Ste. 200
                                                 Euclid, OH 44123
                                                 (216) 289-2746
                                                 ksweeney@cityofeuclid.com

                                                     Counsel for Defendants City of Euclid, Euclid
                                                     Police, Officer Kyle Flagg, #61, and Euclid
                                                     Police Officer, Vashon Williams, #9




                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 29, 2020, a copy of the foregoing Joint Motion for

Extension of Time in Which to File a Notice of Dismissal with Prejudice was filed electronically.

Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

                                                s/John D. Pinzone
                                                JOHN D. PINZONE (0075279)

                                                Counsel for Defendants City of Euclid, Euclid
                                                Police Officer Kyle Flagg, #61, and Euclid Police
                                                Officer Vashon Williams, #9




                                                    2
